Citation Nr: 0713176	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  98-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic allergic rhinosinusitis prior to 
September 12, 2002.

2.  Entitlement to an initial evaluation in excess of 10 
percent for shin splints of the right leg.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for shin splints of the left leg.  

4.  Entitlement to an initial compensable evaluation for 
hypertension.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).  

In a May 2005 decision, the Board denied an initial 
evaluation greater than 10 percent for chronic allergic 
rhinosinusitis prior to September 12, 2002; granted an 
initial evaluation of 30 percent, but not greater, for 
chronic allergic rhinosinusitis, from September 12, 2002; 
denied initial evaluations greater than 10 percent for shin 
splints of the right leg and shin splints of the left leg; 
granted an initial evaluation for herpes simplex of 10 
percent, but not greater, from August 7, 2003, but not 
earlier; and denied an initial compensable evaluation for 
hypertension. The veteran appealed the Board's decision to 
the Court.  

In September 2006, the parties filed a Joint Motion for 
Partial Remand to the Board (Joint Motion).  By Order entered 
October 3, 2006, the Court granted this motion and remanded 
the issues of entitlement to an initial evaluation greater 
than 10 percent for chronic allergic rhinosinusitis prior to 
September 12, 2002, an initial evaluation greater than 10 
percent for shin splints of the right and left leg, and an 
initial noncompensable evaluation for hypertension, for 
compliance with the instructions in the Joint Motion.  The 
remaining issues were dismissed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion contains various bases for remanding these 
issues to the Board.  A remand by the Court confers on the 
claimant the right to compliance with the remand orders as a 
matter of law.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Joint Motion indicates that the Board's May 2004 remand 
instructions had not been fully complied with, as the parties 
agreed that VA medical records dated between November 1997 
and March 2001 remained outstanding.  The Joint Motion 
instructed the Board to obtain these records.  A review of 
the claims folder indicates that these records should be 
requested from the VA Medical Center (VAMC) in Tampa, 
Florida.  In addition to the records identified in the Joint 
Motion, the Board finds that additional records may not have 
been associated with the claims file, namely records from the 
VAMC in Miami, Florida dated between August 2002 and February 
2003, and December 2004 and March 2005.  The RO should 
request these records, as well as all records since November 
2005, from that facility.  

The Joint Motion also instructed the Board to obtain a new 
medical examination or opinion regarding the veteran's 
service-connected shin splints of the right and left legs.  
More specifically, it was found that the August 2004 VA 
compensation and pension (C&P) examination relied upon by the 
Board did not provide clinical findings regarding the level 
of disability of the veteran's bilateral shin splints, to 
include related disabilities of the knees and ankles as 
required by the diagnostic criteria utilized to rate the 
veteran's disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2006).  

The Board notes that, subsequent to the filing of the Joint 
Motion, a VA C&P bones examination was conducted in July 
2006.  Nonetheless, to comply with the Court's Order, another 
examination is requested.  

The Joint Motion also instructs the Board to discuss the 
probative value of the veteran's August 2004 statement in 
support of claim, in which he reports taking a daily dosage 
of Doxazosin (Cardura) to control his blood pressure and 
heart rate.  A review of the veteran's treatment records from 
the VAMC in Miami reveals that he was prescribed eight 
milligrams of Doxazosin/Cardura for problems with his 
prostate rather than to control his blood pressure.  The 
veteran acknowledges this fact in a November 2006 brief, and 
indicates that the 54th Edition of the Physician's Desk 
Reference (PDR) reveals that this drug is also used to treat 
hypertension.  The veteran contends, however, that if even 
this medication was prescribed for his prostate, it could 
have an anti-hypertensive effect.  

Further review of the veteran's treatment records reveal that 
he was unable to tolerate Doxazosin and was prescribed Flomax 
instead.  See March 2005 urology outpatient note.  According 
to the PDR, Flomax, or tamsulosin hydrochloride, is used to 
control symptoms associated with benign prostatic hyperplasia 
and is not intended for use as an antihypertensive drug.  The 
VA treatment records indicate that .4 milligrams of 
tamsulosin were prescribed for the veteran's prostate 
condition.  See November 2005 urology outpatient note.  There 
is no evidence that the veteran has been prescribed 
medication to control his hypertension.  

The last VA C&P examination conducted to assess the veteran's 
service-connected hypertension was performed in August 2004.  
As such, the Board finds that a more contemporaneous 
examination should be conducted to better assess the current 
severity of the veteran's condition.  See Weggenmann, 5 Vet. 
App. at 284.  The examiner is also requested to comment on 
whether the veteran has been specifically prescribed any 
medication to control his hypertension and to comment on the 
uses of Doxazosin (Cardura) and Flomax/tamsulosin.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).

Accordingly, the case is REMANDED for the following action:


1.  Obtain the veteran's treatment 
records from the VAMC in Tampa between 
November 1997 and March 2001.  If these 
records are unavailable, that fact should 
be noted in the record.  

2.  Obtain the veteran's treatment 
records from the VAMC in Miami dated 
between August 2002 and February 2003, 
December 2004 and March 2005, and 
November 2005 to the present.  If any of 
these records are unavailable, that fact 
should be noted in the record.  

3.  Schedule the veteran for an 
examination to determine the current 
severity of his service-connected 
bilateral shin splints.  The claims 
folder should be available to the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Specific attention should be 
paid to 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  In particular, the examiner 
should specifically indicate whether or 
not there is any disability of the left 
or right ankle or the left or right knee 
that is a manifestation of the service-
connected shin splints and, if so, the 
examiner should specify and describe the 
disability that is a manifestation of the 
service-connected shin splints.  

4.  Schedule the veteran for an 
examination to determine the current 
severity of his service-connected 
hypertension.  The claims folder should 
be available to the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner should comment on whether the 
veteran has been prescribed medication 
specifically to control hypertension and, 
if so, should identify the medication so 
prescribed.  The examiner should also 
specifically comment on the uses of 
Doxazosin (Cardura) and of 
Flomax/tamsulosin, and on the 
prescription of these medications for the 
veteran; the examiner should specifically 
indicate whether they were prescribed for 
the veteran's hypertension.  

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




